Fourth Court of Appeals
                                   San Antonio, Texas
                                         August 10, 2017

                                      No. 04-17-00358-CR

                                        Cristian YEPEZ,
                                            Appellant

                                                v.

                                     The STATE of Texas,
                                           Appellee

                  From the 406th Judicial District Court, Webb County, Texas
                            Trial Court No. 2014CRN001641-D4
                         Honorable Oscar J. Hale, Jr., Judge Presiding


                                         ORDER
         Court reporter David Laurel has filed a notification of late reporter’s record, requesting
an extension to September 18, 2017. Laurel’s request is GRANTED. We ORDER David Laurel
to file the reporter’s record on or before September 18, 2017.


                                                     _________________________________
                                                     Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of August, 2017.


                                                     ___________________________________
                                                     Luz Estrada
                                                     Chief Deputy Clerk